Citation Nr: 1729972	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-33 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent prior to March 26, 2013, and in excess of 40 percent thereafter, for bilateral hearing loss.

2.  Entitlement to an initial evaluation greater than 10 percent prior to November 18, 2011, and in excess of 30 percent thereafter for acquired psychiatric disorder diagnosed as post-traumatic stress disorder (PTSD) (also claimed as depression and mood disorder with mood swings and insomnia/sleep symptoms).

3.  Entitlement to an evaluation greater than 40 percent for status post fusion, L4-5 and L5-S1 (also claimed as degenerative arthritis, scoliosis, degenerative disc disease, upper back, and severe back pain).  

4.  Entitlement to an evaluation greater than 10 percent for left lower extremity radiculopathy.  

5.  Entitlement to an evaluation greater than 0 percent for right lower extremity radiculopathy.  

6.  Service connection for residuals, cervical fusion C6-7 (also claimed as neck pain, degenerative arthritis, and degenerative disc disease).  

7.  Service connection for left upper extremity numbness and pain (now claimed as cervical radiculopathy).  

8.  Service connection for right upper extremity numbness and pain (now claimed as cervical radiculopathy).  

9.  Service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, specific simple phobia, social phobia, obsessive compulsive disorder, panic disorder, agoraphobia, mood disorder, major depressive disorder, and neurotic depression, including as secondary to the service-connected disability of acquired psychiatric disorder diagnosed as posttraumatic stress disorder.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

11.  Entitlement to compensation under 38 USC 38 CFR § 1151 for residuals, cervical fusion C6-7 to include radiculopathy in both upper extremities.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 1993.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2012, the RO, in pertinent part, continued a 10 percent evaluation for bilateral hearing loss.  The Veteran filed a notice of disagreement dated in July 2012, and the RO issued a statement of the case dated in October 2012.  The Veteran submitted a statement of the case dated in December 2012.  In March 2014, the RO increased the evaluation for bilateral hearing loss to 40 percent disabling effective March 26, 2013.

In October 2011, the RO, in pertinent part, granted entitlement to service connection for PTSD evaluated as 10 percent disabling.  The Veteran filed a notice of disagreement dated in November 2011, and the RO issued a statement of the case dated in March 2012.  The evaluation pf the Veteran's PTSD was subsequently increased to 30 percent disabling effective November 18, 2011.  In this regard, the Board notes that the record does not appear to indicate that the Veteran filed a timely substantive appeal.  A substantive appeal was filed in December 2012, outside the appeal period.  However, the RO issued subsequent supplemental statements of the case in October 2012,  February 2014, and April 2016.  Percy v. Shinseki,  23Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  
   
In May 2012, the RO denied entitlement to compensation under 38 CFR § 1151 for residuals, cervical fusion C6-7 to include radiculopathy in both upper extremities.  The Veteran filed a notice of disagreement dated in May 2012, and the RO issued a statement of the case dated in October 2012.  The Veteran submitted his substantive appeal in December 2012.  

In March 2014, the RO, in pertinent part, denied entitlement to an evaluation greater than 40 percent for status post fusion, L4-5 and L5-S1, denied entitlement to an evaluation greater than 10 percent for left lower extremity radiculopathy, denied 
entitlement to an evaluation greater than 0 percent for right lower extremity radiculopathy, denied entitlement to service connection for residuals, cervical fusion C6-7, left and right upper extremity numbness and pain, an acquired psychiatric disorder other than PTSD, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a notice of disagreement dated in March 2014, and the RO issued a statement of the case dated in April 2016.  The Veteran submitted his substantive appeal in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded Social Security Administration disability benefits in an April 2015 letter.  The Veteran had applied for Social Security Administration disability benefits prior to that, but was declined in 2013.  In May 2013, forms related to the previous denial were associated with the Veteran claims file.  No medical records were included with these forms.  Additional records from October 2013 (misfiled in the claims file in a January 2000 entry) also contain some records related to the Veteran application, along with some audio and orthopedic medical records.  However, the medical records are sparse and appear to be incomplete.  

As the claims file does not appear to contain the medical and other records related to the Veteran's 2013 unsuccessful application for Social Security Administration disability benefits, or his later successful application, a remand is necessary to obtain these records.  

This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




